Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.535 Page 1 of 13




 ______________________________________________________________________________

                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


 THE NECK HAMMOCK, INC.,
                                                            MEMORANDUM DECISION
                       Plaintiff,                               AND ORDER

 v.                                                        Case No. 2:20-CV-287-DAK-DBP

 DANEZEN.COM, HENSUI ZHANG,                                     Judge Dale A. Kimball
 OPTINALY.COM, JINGFEI GUO,
 PRETTYDIARY.STORE,                                        Magistrate Judge Dustin B. Pead

                       Defendants.



        This matter is before the court on Defendants’ Motion to Dismiss and Motion to Set

 Aside Default [ECF No. 28]. On October 7, 2020, the court held a hearing on the motion by

 Zoom video conferencing because of the Covid-19 pandemic. At the hearing, Brian N. Platt and

 Brent P. Lorimer represented Plaintiff, and Brenda E. Weinberg represented Defendants

 Danezen.com, OPtinaly.com, PrettyDiary.store. Having fully considered the parties’ written

 submissions, oral arguments, and the law and facts related to the motions, the court enters the

 following Memorandum Decision and Order.

                                         BACKGROUND

        The Neck Hammock, Inc. (“NH”) brought this action against Defendants for patent,

 copyright, and trademark infringement, counterfeiting, and unfair competition. NH alleges that

 Defendants advertised and sold infringing counterfeit products using NH trademarks and

 copyrighted images on commercial websites, using NH’s own promotional materials and making
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.536 Page 2 of 13




 millions of dollars. Defendants are companies organized and existing under the laws of China,

 with their principal places of business in various cities in China. Defendant PrettyDiary.store

 also has an address in Scottsdale, Arizona.

        Based on NH’s preliminary discovery, Defendants allegedly sold at least 132 infringing

 NH products to Utah customers using NH’s trademarks and copyrighted images. Danezen.com

 allegedly had 82,491 transactions with U.S. residents between March 24, 2020, and May 13,

 2020. Of these transactions, allegedly 8,355 were sales of counterfeit NH products to U.S.

 residents and 91 of those counterfeit products were sold to Utah residents. Optinaly.com

 allegedly had 9,343 transactions with U.S. residents between April 9, 2020, and May 13, 2020.

 Of these transactions, allegedly 85 of these were sales of counterfeit NH products to U.S.

 residents and 3 of those were to Utah residents. PrettyDiary.store allegedly had 88,117

 transactions with U.S. residents between January 5, 2019, and May 13, 2020. Of these

 transactions, allegedly 2,966 were sales of counterfeit NH products and 38 of those products

 were sold to Utah residents.

        NH claims that faced with Defendants aggressive sales of alleged knock-off devises, it

 brought the present lawsuit and sought to obtain preliminary injunctive relief to stop the

 irreparable harm it was suffering. NH asked this court to authorize service of process by email

 under FRCP 4(f)(3), and the court granted the request. NH effected service of the Summons and

 Complaint and Temporary Restraining Order on May 7, 2020, and filed its certificate of

 compliance on May 13, 2020.

        On May 15, 2020, Danezen wrote to NH’s counsel, acknowledging receipt of the papers.

 On May 19, 2020, a Chinese lawyer for Defendants wrote to NH’s counsel stating that service


                                                  2
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.537 Page 3 of 13



 was not proper and it was not “sufficient or convenient” for Defendants to join or attend the

 proceedings before this court. NH did not attempt to serve Defendant through the Hague

 Convention. On May 27, 2020, NH’s counsel responded that NH intended to proceed according

 to the Federal Rules of Civil Procedure.

        On May 29, 2020, one day after the 21-day period to respond to the Complaint served by

 email, NH moved for entry of default with the Clerk of Court. That same day, Defendants

 obtained counsel in Utah. On June 4, 2020, the Clerk of Court entered default pursuant to FRCP

 55(a). That same day, Utah counsel filed an appearance on behalf of Defendants even though

 they did not receive a retainer until June 8, 2020. On June 16, 2020, Defendants’ counsel filed

 the instant motion seeking to set aside the default and dismiss NH’s Complaint.

                                            DISCUSSION

                 Defendants’ Motion to Dismiss & Motion to Set Aside Default

        Defendants bring the present motions, arguing that the court should set aside the Clerk of

 Court’s entry of default and dismiss NH’s Complaint for insufficient service of process and lack

 of personal jurisdiction.

 1. Motion to Set Aside Default

        Defendants argue that the court should set aside entry of default because they can

 demonstrate good cause. The good cause standard for setting aside entry of default under

 Federal Rule of Civil Procedure 55(a) is lower than the standard for setting aside default

 judgment. Polanski v. Colo. Dep’t of Transp., 198 Fed. Appx. 684, 685 (10th Cir. 2006). NH,

 however, asserts that the court should refuse to set aside default because Defendant’s conduct

 was culpable.

        The parties in this case appear to have a genuine and good-faith dispute as to whether

                                                  3
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.538 Page 4 of 13



 service of process was proper. Defendants should have appeared in this action and raised the

 service issue prior to the court’s entry of default. However, Defendants did so shortly after the

 Clerk of Court’s entry of default and prior to default judgment. Defendants attorneys almost

 immediately started notifying NH that it did not believe that service was proper. While it would

 have been more advisable to appear and defend the action sooner, the delay was not significant.

 The court does not believe this conduct was inexcusable. Moreover, defaults are disfavored and

 courts prefer to hear matters on their merits. Heber v. United States, 145 F.R.D. 576, 577 (D.

 Utah 1992). The court, therefore, grants Defendants’ motion to set aside default.

 2. Service of Process

        Next, Defendants argue that NH’s service of Defendants by email was improper under

 Federal Rule of Civil Procedure 4(f). Under Federal Rule of Civil Procedure 12(b)(5), a

 complaint can be dismissed when service of process is insufficient. Swallow v. S. Jordan City,

 No. 2:14-CV-881-DN, 2017 U.S. Dist. LEXIS 94848, at *7 (D. Utah June 20, 2017).

 “Insufficient service of process means the court lacks personal jurisdiction over a defendant.”

 Hukill v. Okla. Native Am. Domestic Violence Coal., 542 F.3d 794 (10th Cir. 2008) (because

 service was insufficient, district court did not have personal jurisdiction over defendant).

        Rule 4 sets forth the acceptable methods for service of process of foreign business

 entities, such as Defendants. Fed. R. Civ. P. 4. “Unless federal law provides otherwise,” a

 corporation that is to be served “at a place not within any judicial district of the United States”

 must be served “in any manner prescribed by Rule 4(f) for serving an individual.” Fed. R. Civ.

 P. 4(h)(2). Rule 4(f) provides that unless federal law requires otherwise,

        an individual . . . may be served at a place not within any judicial district of the
        United States:
        (1) by any internationally agreed means of service that is reasonably calculated to

                                                   4
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.539 Page 5 of 13



        give notice, such as those authorized by the Hague Convention on the Service
        Abroad of Judicial and Extrajudicial Documents;
        (2) if there is no internationally agreed means, or if international agreement
        allows but does not specify other means, by a method that is reasonably
        calculated to give notice . . . ; or
        (3) by other means not prohibited by international agreement, as the court
        orders.

 Fed. R. Civ. P. 4(f).

        In this case, the parties dispute whether Rule 4(f) required NH to serve Defendants in

 compliance with the Hague Convention on the Service Abroad of Judicial and Extrajudicial

 Documents in Civil or Commercial Matters, Nov. 15, 1965, 20 U.S.T. 361 (“Hague Service

 Convention”) under Rule 4(f)(1) before asking the court for court-ordered service under Rule

 4(f)(3). The United States and China are both parties to the Hague Service Convention. See

 Hague Conference on Private International Law website,

 https://www.hcch.net/en/instruments/conventions/status-table (last visited Oct. 26, 2020)

 (indicating treaty entered into force for China and United States). Article 1 of the Hague

 Service Convention states that it “shall apply in all cases, in civil or commercial matters,

 where there is occasion to transmit a judicial or extrajudicial document for service abroad.”

 Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699 (1988). “This language is

 mandatory” and “compliance with the Convention is mandatory in all cases to which it

 applies.” Id.

        However, Article 1 of the Hague Convention also provides that it does not apply

 “where the address of the person to be served with the document is not known.” Hague

 Service Convention, 20 U.S.T. 361 (1969).1 In this case, NH’s Motion for Service By


        1
          In addition, in the “case of urgency,” the Convention permits courts to enter
 “provisional or protective measures,” and such measures have been interpreted to include

                                                   5
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.540 Page 6 of 13



 Alternate Means requested service by email because NH had “been unable to determine

 Defendants’ address after a reasonable investigation.” ECF No. 4 at 10. NH supported that

 assertion with the Declaration of NH’s attorney Brian Platt. Id. Therefore, NH’s compliance

 with the Hague Service Convention in this case was not mandatory because, by its terms, it

 did not apply. Given that the Hague Service Convention did not apply, NH did not need to

 comply with Rule 4(f)(1) before asking for alternative service under Rule 4(f)(3).

        The court agrees with Rio Props., Inc. v. Rio Internat’l Interlink, 284 F.3d 1007, 1015

 (9th Cir. 2002), that Rule 4(f) does not create a hierarchy of preferred methods of service of

 process. Rule 4(f) could have easily been drafted to require a party to comply with Rule

 4(f)(1) or (2) before seeking service under Rule 4(f)(3), but nothing in the text or structure of

 Rule 4(f) suggests that such a requirement exists. Rule 4(f) merely includes three numbered

 subsections separated by the conjunction “or.” “By all indications, court-directed service

 under Rule 4(f)(3) is as favored as service available under Rule 4(f)(1) or Rule 4(f)(2).” Id.

 “Rule 4(f)(3) is not subsumed within or in any way dominated by Rule 4(f)’s other

 subsections; it stands independently, on equal footing.” Id. Thus “service of process under

 Rule 4(f)(3) is neither a ‘last resort’ nor ‘extraordinary relief’”; “[i]t is merely one means

 among several which enables service of process on an international defendant.” Id.

 Moreover, other courts have recognized that the Hague Service Convention “does not displace

 Rule 4(f)(3).” Nagravision SA v. Gotech Int’l Tech. Ltd., 882 F.3d 494, 498 (5th Cir.), cert.

 denied, 139 S. Ct. 480 (2018).

        The court agrees with these courts’ interpretations of Rule 4(f). The court notes that



 “special forms of service.” Art. 15; Notes of Advisory Comm. on 1993 Am. to R. 4, subdivision
 (f)(3).

                                                   6
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.541 Page 7 of 13



 this interpretation of Rule 4(f) further makes sense in light of a case such as this one where,

 even though the two countries are signatories to the Hague Service Convention, the

 Convention specifically states that it does not apply because Defendants addresses were not

 known. NH submitted evidence to the court that it could not reasonably obtain Defendants’

 addresses and properly sought service under Rule 4(f)(3). Accordingly, the relevant issue is

 whether the email service the court allowed met the requirements of Rule 4(f)(3).

        Rule 4(f)(3) permits courts to order any means of service that is “not prohibited by

 international agreement.” Fed. R. Civ. P. 4(f)(3). “Not prohibited by international

 agreement” includes not prohibited by the Hague Service Convention. See Rio Props., 284

 F.3d at 1015 n.4. This is somewhat circular given that NH sought service under Rule 4(f)(3)

 because the Hague Service Convention did not apply. Nonetheless, courts applying Rule

 4(f)(3) look to whether the Hague Service Convention prohibits the method of service

 requested. Defendants assert that because email service is not consistent with the enumerated

 methods of service in the Hague Service Convention, service in this case was improper. But

 “not consistent” is not the standard. The standard is whether it is prohibited. The Tenth

 Circuit has held that “the relevant inquiry under Rule 4(f)(3) is . . . . whether the alternative

 service method in question is ‘prohibited’ by the agreement.” Compania de Inversiones

 Mercantiles, S.A. v. Grupo Cementos de Chihuahua S.A.B. de C.V., 970 F.3d 1269, 1294

 (10th Cir. 2020).

        The Hague Service Convention does not expressly prohibit email service because

 email did not exist at the time the Convention was drafted. However, Defendants contend that

 China’s objection to Article 10(a) of the Convention, which permits service “by postal

 channels, directly to persons abroad,” is tantamount to an objection to email service. Courts

                                                    7
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.542 Page 8 of 13



 are split as to whether an objection to Article 10(a) is an objection to service by email. Anova

 Applied Elecs., Inc. v. Hong Kong Grp., Ltd., No. 17-12291-FDS, 2020 U.S. Dist. LEXIS

 13063, at *13-15 (D. Mass. Jan. 24, 2020). Although courts are split on the issue, the

 majority have concluded that a country’s objection to Article 10(a) does not equate to an

 objection to email service. Patrick’s Rest, LLC v. Singh, Case No. 18-CV-764-ECT-KMM,

 2019 WL 121250, at *3 (D. Minn. Jan. 7, 2019). Defendants ignore these decisions in favor

 of dicta in two Supreme Court cases, but neither Water Splash nor Schlunk considered Rule

 4(f)(3) or service by email. Although the cases are generally instructive, they are not

 specifically relevant to the issue before the court.

         Defendants argue that a country that would object to service by postal channels would

 also object to service by email because it is a similar form of transmittal. However,

 Defendants incorrectly conflate service by traditional mail with service by email. Email

 service and traditional mail service differ significantly in relation to service of process. See

 Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 332 (S.D.N.Y. 2015) (“these

 forms of communication differ in relevant respects”). “In many ways, e-mail is not only

 different from, but also superior to, traditional mail. It is considerably faster, indeed virtually

 instantaneous. It is substantially more reliable, particularly compared to international mail.

 Its ‘arrival . . . at a destination address may be more readily tracked.’ It allows a recipient to

 promptly reply to either confirm or deny that the sender has the correct address.” Anova, 334

 F.R.D. at 471 (quoting Sulzer Mixpac, 312 F.R.D. at 332). Given these advantages, a country

 that objected to the weaknesses associated with service by traditional mail would not

 necessarily object to service by email. Accordingly, the court cannot conclude that China’s

 objection to service by traditional mail under Article 10(a) is also an objection to service by

                                                    8
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.543 Page 9 of 13



 email. The court, therefore, concludes that email service is not prohibited by international

 agreement in this case.

        Under Rule 4(f)(3), most courts also require that the method of service comport with

 constitutional notions of due process. See., e.g., Nagravision 882 F.3d at 498; Rio Props., 284

 F.3d at 1016-17; Sulzer Mixpac, 312 F.R.D. at 332. To meet due process requirements, the

 method of service must be “reasonably calculated to provide notice and an opportunity to

 respond.” Rio Props., 284 F.3d at 1017. The court agrees with these fellow courts that email

 service can comport with constitutional notions of due process.

        In this case, NH contacted Defendants at the email addresses that Defendants

 designated on their websites for contacting them. Defendants engage in online business and

 electronic commerce and regularly communicate with customers across the globe through

 these email addresses. Because Defendants do international business with those email

 addresses, it was reasonable to expect that Defendants would learn of the suit against them by

 utilizing those email addresses. See Sulzer Mixpac, 312 F.R.D. at 332. Although Defendants

 claim that the immediate email response NH received was only a general business response,

 Defendants’ legal counsel responded soon thereafter. The court, therefore, finds that NH’s

 emails adequately notified Defendants of the action and comported with constitutional notions

 of due process.

        Because NH served the Complaint on Defendants as specifically ordered by this court

 and that service was not prohibited by international agreement, the court concludes that NH’s

 service was proper under Rule 4(f)(3). The court, therefore, denies Defendants’ motion to

 dismiss based on improper service of process.



                                                  9
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.544 Page 10 of 13



 3. Personal Jurisdiction

        Defendants further assert that this case should be dismissed because they are not

 subject to personal jurisdiction in Utah. The parties agree that Defendants are not subject to

 general jurisdiction in Utah because it is not “essentially at home in the forum State.”

 Daimler AG v. Bauman, 571 U.S. 117, 127 (2014). However, the parties dispute whether this

 court has specific jurisdiction over Defendants with respect to NH’s claims in this case.

        NH must make a prima facie showing of personal jurisdiction. Old Republic Ins. v.

 Cont’l Motors, Inc., 877 F.3d 895, 903 (10th Cir. 2017). The court accepts the well-pled

 allegations of the plaintiff’s complaint as true unless the defendant contradicts those

 allegations in affidavits. Kennedy v. Freeman, 919 F.2d 126, 128 (10th Cir. 1990). If the

 parties submit conflicting affidavits, the court resolves any factual disputes in the plaintiff’s

 favor. Id.

        Defendants take issue with the fact that NH’s Complaint does not list Defendants’

 sales in Utah, but affidavits are routinely considered in relation to motions to dismiss for lack

 of personal jurisdiction. The specific numbers need not be included in the Complaint.

 Defendant also disputes whether the Declaration of Brian Platt contains admissible evidence.

 But the evidence provided in the Declaration is based on his personal observations from

 conducting discovery in this case, and the court has wide discretion in allowing evidence at

 this early stage of the litigation. To the extent that Defendants seek to have the court exclude

 portions of the Declaration, the request is denied.

        “Federal courts ordinarily follow state law in determining the bounds of their

 jurisdiction over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). Utah’s long-

 arm statute extends jurisdiction to the fullest extent allowed by the Due Process Clause of the

                                                   10
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.545 Page 11 of 13



 Fourteenth Amendment and is, therefore, coextensive with the due process analysis under the

 United States Constitution. Utah Code Ann. § 78B-3-201(3). Under the due process clause,

 A court may exercise jurisdiction over a defendant if (1) the defendant purposefully

 established “minimum contacts” with the forum, and (2) the assertion of personal jurisdiction

 comports with traditional notions of fair play and substantial justice. Old Republic, 877 F.3d

 at 903.

           Specific jurisdiction is case-specific. Old Republic, 877 F.3d at 904. Courts in the

 Tenth Circuit conduct a three-part analysis when considering specific jurisdiction: (1) whether

 defendants purposefully directed their activities at residents of the forum state; (2) whether the

 plaintiff’s claims arise out of those activities; and (3) whether the exercise of jurisdiction

 would be unreasonable. Id.

           The purposeful direction test ensures that an out-of-state defendant “‘will not be haled

 into a jurisdiction solely as a result of random, fortuitous, or attenuated contacts, . . . or of the

 unilateral activity of another party or a third person.’” Id. at 904-05 (quoting Burger King

 Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

           In this case, NH alleges that the court has specific jurisdiction over Defendants based

 on their sales of infringing products in Utah. NH submitted a Declaration of Brian Platt based

 on information learned from expedited discovery. Based on NH’s preliminary discovery,

 Defendants allegedly sold at least 132 infringing NH products to Utah customers using NH’s

 trademarks and copyrighted images. Danezen.com sold 91 allegedly infringing products to

 Utah residents, Optinaly.com sold 3 allegedly infringing products to Utah residents, and

 PrettyDiary.store sold 38 allegedly infringing products to Utah residents. That evidence

 shows that each Defendant sold allegedly infringing products to customers in Utah. And

                                                    11
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.546 Page 12 of 13



 NH’s claims against Defendants are based, in part, on those sales as well as sales across the

 country.

        In Edizone, LLC v. Asia Focus Int’l Group, 196 F. Supp. 3d 1222 (D. Utah 2016), the

 plaintiff accused the defendant of patent infringement by selling 37 infringing products to

 Utah residents through its website. The defendant argued that its sales were de minimus and

 that Utah residents searched out its website. This court disagreed because Utah residents

 accessed Defendant’s website, provided Utah billing and shipping information with their

 orders, and the allegedly infringing goods were shipped to Utah residents in Utah. Id. at 5.

        Similarly, in this case, while Utah residents accessed Defendants’ websites and bought

 infringing products from each of the Defendants, Defendants billed Utah residents for the

 purchases and shipped the allegedly infringing products to Utah. NH’s claims relate to those

 allegedly infringing sales.

        Defendants present no argument that personal jurisdiction in Utah would not comport

 with traditional notions of fair play and substantial justice or that other factors render

 jurisdiction unreasonable. Defendants operate a worldwide business and it is clear that they

 have transacted business in Utah. There are few, if any, physical burdens that litigation in

 Utah places on them. It does not offend traditional notions of substantial justice and fair play

 to answer a Complaint in a state where they have had the privilege of doing business. Utah

 has a legitimate interest in protecting its citizens when more than 100 allegedly counterfeit

 products have been sold in the state. Defendants question Plaintiff’s interest in bringing the

 case in Utah because Plaintiff is not based in Utah. However, that is not a relevant factor in

 determining whether the court has jurisdiction over Defendants. In addition, Defendants state

 that Arizona is their preferred jurisdiction for this case. But whether jurisdiction would also

                                                   12
Case 2:20-cv-00287-DAK-DBP Document 46 Filed 10/29/20 PageID.547 Page 13 of 13



 exist in Arizona is not relevant to whether jurisdiction exists in Utah. The court concludes

 that this court has specific jurisdiction over Defendants because Defendants purposefully sold

 allegedly infringing products to Utah residents, NH’s claims arise out of those activities, and

 the court’s exercise of jurisdiction over Defendants would not be unreasonable. Accordingly,

 the court denies Defendant’s motion to dismiss for lack of personal jurisdiction.

                                        CONCLUSION

        Based on the above reasoning, the court DENIES Defendants’ Motion to Dismiss for

 improper service and lack of personal jurisdiction and GRANTS Defendants’ Motion to Set

 Aside Default [ECF No. 28].

        DATED this 29th day of October, 2020.

                                               BY THE COURT:


                                               _______________________________
                                               Dale A. Kimball,
                                               United States District Judge




                                                 13
